Citation Nr: 0501948	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.S.

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1979 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.  

A hearing was held in September 2004, before the undersigned 
Acting Veterans Law Judge sitting at the RO, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was not receiving nor was entitled to receive 
compensation for service connected disablement that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death, nor has the 
appellant specifically alleged clear and unmistakable error 
(CUE) in any prior final decision.
CONCLUSION OF LAW

The appellant has not met the requirements for eligibility to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
38 U.S.C.A. § 1318 (West 2002), 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Even though a veteran died of non-service connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:

(1)  the veteran's death was not the result of his or her own 
willful misconduct, and 

(2)  at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was:

(i)  rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death (this 
includes total disability ratings based on unemployability);

(ii)  rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or

(iii)  rated by VA as totally disabling for a continuous 
period of not less than one year immediately preceding death, 
if the veteran was a former prisoner of war who died after 
September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1)  VA was paying the compensation to the veteran's 
dependents;

(2)  VA was withholding the compensation under authority of 
38 U.S.C. § 5314 to offset an indebtedness of the veteran;

(3)  the veteran had applied for compensation but had not 
received total disability compensation due solely to CUE in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date;

(4)  the veteran had not waived retired or retirement pay in 
order to receive compensation;

(5)  VA was withholding payments under the provisions of 10 
U.S.C. § 1174(h)(2);

(6)  VA was withholding payments because the veteran's 
whereabouts was unknown, but the veteran was otherwise 
entitled to continued payments based on a total service 
connected disability rating; or

(7)  VA was withholding payments under 38 U.S.C. § 5308 but 
determines that the benefits were payable under 38 U.S.C. 
§ 5309.

38 U.S.C.A. § 1318; 38 C.F.R. § 3.22

Assuming, without deciding, that the veteran's death was not 
the result of her own willful misconduct, at the time of her 
death in June 2001, the veteran was not receiving or entitled 
to receive (within the continuous 10 years prior to her 
death) a total disability rating based on unemployability or 
compensation for a service-connected disability that was 
rated by VA as totally disabling.  There is also no evidence 
that she had been a prisoner of war or that the appellant has 
ever specifically alleged CUE in any prior final decision.

For these reasons, the appellant's claim for DIC benefits 
must be denied.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The RO did not notify the appellant of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  That notwithstanding, the question herein 
presented, that of entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318, is by definition a legal 
one, and one governed not by the facts presented but by the 
controlling laws and regulations.  Sabonis, 6 Vet. App. at 
426, 429-30 (1994).


ORDER

The claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has expanded duties to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Review of the appellant's file indicates that citations to 
VCAA were included in a statement of the case, but no steps 
have been taken to provide the notice and assistance that is 
required under VCAA.  Therefore, in order to accord the 
appellant every consideration with respect to the present 
appeal, and to ensure that the appellant is provided with due 
process of the law, the case is remanded to the RO for the 
following development:

1.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim, including notification in 
accordance with Pelegrini, supra.  .

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


